DETAILED ACTION

This office action is in regards to a divisional application filed September 9, 2019 claiming priority to divisional application 15/250025 (now U.S. Patent # 10,407,522) filed August 29, 2016 to non-provisional application 13/731666 (now U.S. Patent # 9,428,604) filed December 31, 2012 and to U.S. provisional application 61/582,226 filed on December 30, 2011. Claims 1-20 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of “the broadens the limitation of “the composition is sulfur vulcanized” as defined in claim 11, therefore not further limiting as required in a dependent claim.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The volume fraction of about 150°C to about 200°C is indefinite. Volume fraction would be a value of 0.0 to 1.0 and temperature would be about 150°C to about 200°C.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandon-pain et al. (US 2009/0270558 A1) in view of Rodgers et al. (EP 0589239 A1). 
Gandon-pain et al. disclose nanoparticles of a functionalized and crosslinked polyvinylaromatic (PVAr) that is used as a reinforcing filler in a polymeric composition, wherein the PVAr being a copolymer of at least (A) a vinylaromatic comonomer; (B) a comonomer with a functional group of the formula ≡Si-X (i.e., 1-3 X groups), wherein X represents a hydroxyl or hydrolyzable group; and (C) a crosslinking 
Gandon-pain et al. do not disclose the number average molecular weight of the latex elastomer of at least 150 kg/mol.
Rodgers et al. disclose a styrene-butadiene rubber (SBR) which is used to make truck tire treads wherein the SBR has a number average molecular weight in the range of about 150,000 to about 400,000 g/mol (i.e., 150 kg/mol to 400 kg/mol) [Abstract; p.3, lines 23-24, 39-40; p.6, lines 8-9; Claim 1].  Rodgers et al. and Gandon-pain et al. disclose similar arts of producing rubber for tires comprising SBR, therefore 
In regards to claims 2 and 4, Gandon-pain et al. do not explicitly disclose the volume fraction of polymeric nanoparticles in the composition. Gandon-pain et al. disclose the PVAr nanoparticles are blended with rubber in an amount of 39 phr based on the weight of the rubber [0130, 0133].  The polymeric nanoparticle comprises styrene (i.e., vinyl-aromatic monomer), silane functionalized (meth)acrylates and styryl monomers, and divinylbenzene (i.e., multiple-vinyl-aromatic crosslinking monomer), and the elastomer matrix comprises styrene-butadiene copolymer [0131-0133]. One of ordinary skill in the art would find obvious that the density of the polymeric nanoparticles (1.1 g/cm3) and the density of the styrene-butadiene elastomer which are based on similar though not exact polymers (i.e., styrene-butadiene) would have similar densities, therefore the amount by weight of the polymeric nanoparticles would be indicative of the volume fraction of polymeric nanoparticles of about 39% in the composition in the range of about 0.3 to about 0.5 (i.e., 30-50%) volume fraction or near the range of about 0.4 to about 0.5 (i.e., 40-50%) volume fraction of the instant claims.
In regards to claim 5, Gandon-pain et al. disclose the mean diameter of the PVAr nanoparticles is 10 to 100 nm [Abstract; 0075].
In regards to claim 8, Gandon-pain disclose the density of the PVAr nanoparticles of 1.1 g/cm3 [0128].
In regards to claims 9-10, Gandon-pain et al. do not disclose carboxylated styrene-butadiene rubber but it would be obvious to one of ordinary skill to use a carboxylated styrene-butadiene (e.g., maleic anhydride functionalized SBR) to improve compatibility between the matrix (SBR) and the nanoparticles (comprising (meth)acrylates with carbonyl functional groups) and other additives and fillers. 

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2011/0213066 A1).
Wang et al. teach polymeric nanoparticles comprising of the monomers of 2-vinylpyridine (i.e., heterocyclic monomer), styrene (i.e., vinyl-aromatic monomer), divinylbenzene (i.e., multiple-vinyl-
In regards to claims 2, 4, and 18-19, Wang et al. do not explicitly disclose the volume fraction of polymeric nanoparticles in the composition. Wang et al. disclose the polymeric nanoparticles are blended with rubber in an amount of 1 to 80 wt.% based on the weight of the rubber [0080].  The polymeric nanoparticle comprises 2-vinylpyridine (i.e., heterocyclic monomer), styrene (i.e., vinyl-aromatic monomer), divinylbenzene (i.e., multiple-vinyl-aromatic crosslinking monomer), and butadiene [Example 2; 0117-0118] and the elastomer matrix comprises styrene-butadiene copolymer. One of ordinary skill in the art would find obvious that the density of the polymeric nanoparticles and the density of the styrene-butadiene elastomer which are based on similar though not exact polymers (i.e., styrene-butadiene) would have similar densities, therefore the amount by weight of the polymeric nanoparticles would be indicative of the volume fraction of polymeric nanoparticles of 1-80% in the composition overlapping the range of about 0.3 to about 0.5 (i.e., 30-50%) of the instant claims.
In regards to claim 3, Wang et al. disclose the nanoparticles comprise 2-vinylpyridine (i.e., heterocyclic monomer) [Example 2; 0117-0118].
In regards to claim 5, Wang et al. teach the polymeric nanoparticle has a diameter of 5 to 100 nm [Claim 6].
In regards to claim 6, Wang et al. teach the molecular weight of the poly(2-vinylpyridine) arm of the nanoparticle of 24,400 and the molecular weight of the entire nanoparticle of 298,000 in Table 1, therefore the weight percent of 2-vinylpyridine is 8.2 wt.% (=100*24400/298000).
In regards to claim 7, Wang et al. disclose in Example 2, 5 ml of 12.5 wt.% in hexane of divinylbenzene (i.e., 0.625 g = (5ml)(12.5)) and 12ml of 2-vinylpyridine (i.e., 11.7 g = (12 ml)(0.977g/cm3)) yielding 5.3 wt.% (=100*(0.625)/11.7) of DVB to P2VP.
In regards to claim 8, Wang et al. do not disclose the density of the nanoparticles of about 0.8 to about 1.5 g/cc but since the nanoparticles are comprised of the monomers of 2-vinylpyridine, styrene, divinylbenzene, and butadiene [Example 2; 0117-0118], each wherein the individual polymer forms have a density of about 1.0 and no foaming is involved in the nanoparticles formation which reduces density, one of ordinary skill in the art would find with a reasonable expectation of success that the nanoparticles have a density of about 0.8 to about 1.5 g/cc.
In regards to claim 9, Wang et al. disclose the elastomers of ethylene acrylic rubber and ethylene vinyl acetate copolymer each comprising a carbonyl functional groups [0087].
In regards to claims 10 and 15, Wang et al. do not disclose carboxylated styrene-butadiene rubber but it would be obvious to one of ordinary skill to use a carboxylated styrene-butadiene (e.g., maleic anhydride functionalized SBR) to improve compatibility between the matrix, SBR, and the nanoparticles and other additives and fillers. 
In regards to claims 11 and 17, Wang et al. disclose in Rubber Sample 1 of Table 2, the nanoparticle of Example 2, the elastomer of styrene-butadiene rubber, as well as sulfur, accelerators, and antioxidants and was cured [0121].
In regards to claim 12, Wang et al. do not disclose the polymeric core is essentially free of units of unsaturation, but since the monomers are crosslinked forming a three-dimensional network, wherein any unsaturations are reacted with divinylbenzene and sulfur (i.e., crosslinkers) and then further reacted with styrene and 2-vinylpyridine, the unsaturations are used up and in addition, the nanoparticles are 
In regards to claims 13-14, Wang et al. disclose the elastomers of ethylene acrylic rubber and ethylene vinyl acetate copolymer each comprising a carbonyl functional groups [0087].
In regards to claim 16, Wang et al. disclose the vinyl-aromatic monomer of styrene [Example 2; 0117-0118].
In regards to claim 20, Wang et al. disclose the composition further comprises carbon black and/or silica [0088-0089; Table 2].

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.